UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                               Plaintiff,
                                                                       19-CV-9001 (CM)
                      -against-
                                                                            ORDER
CITY OF NEW YORK (HRA), ET AL.,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          Plaintiff filed this action pro se. On October 11, 2019, the Court dismissed this action as

frivolous and ordered Plaintiff to show cause by affirmation within thirty days why she should

not be barred from filing further actions in forma pauperis (IFP) in this Court without prior

permission.

          On November 7, 2019, in one of Plaintiff’s many other actions, Frost v. City of New York

(HRA), No. 19-CV-8936 (CM), the Court issued an order barring Plaintiff from filing new

actions IFP without leave of court. 1 Because Plaintiff is already barred from proceeding IFP, no

useful purpose would be served by having the Court address the issue a second time in this

action.

          The Court therefore directs the Clerk of Court to enter judgment in this matter, pursuant

to the October 11, 2019 order of dismissal. (ECF No. 5.)

                                             CONCLUSION

          Because the Court has already barred Plaintiff in Frost v. City of New York (HRA), No.

19-CV-8936 (CM) from proceeding IFP without leave of Court, no useful purpose would be

served by having the Court address the issue a second time in this action. The Court directs the

          1
         The Court had directed Plaintiff to file a declaration in Frost, No. 19-CV-8936 (CM),
showing cause why she should not be barred, and Plaintiff did so, but the declaration did not
provide a reason not to impose the prefiling injunction.
Clerk of Court to enter judgment in this matter, pursuant to the October 11, 2019 order of

dismissal (ECF No. 5) and to close the action under this docket number.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     November 12, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  2
